I respectfully dissent from the conclusion of the majority and believe "right of way" as thereby interpreted is unnecessary, impractical and contrary to an adjudication which is binding upon this court.
The majority opinion assures the right of way to an automobile only if it is moving into and through the intersection without change of direction, and, thereby, removes the privilege, at either type of intersection, from any motorist who turns to the right or left after entering the intersection. The definition of "right of way" in Section 6307-2, General Code, accords to a "streetcar" or "trackless trolley" the same privilege as is assured automobiles. This preferential right is removed by the majority if a streetcar is approaching or leaving the dead end of a T where the tracks turn either to the right or the left at the junction of the streets.
The first paragraph of the syllabus of Morris v. Bloomgren,127 Ohio St. 147, 187 N.E. 2, 89 A.L.R., 831, after a consideration of both Sections 6310-28 (now 6307-2) and 6310-28a (now 6307-40), General Code, concludes:
"Construed together these sections confer an absolute right ofway upon the vehicle approaching from the right, qualified only
by the requirement that, in proceeding uninterruptedly [all above emphasis mine], it must proceed in a lawful manner."
The limitation upon the qualification is accentuated in the third paragraph of the syllabus, as follows: *Page 277 
"The phrase `in a lawful manner,' found in Section 6310-28, General Code, is a sine qua non obligation placed upon the vehicle upon which the right of way is conferred. If such vehicle is not proceeding in a lawful manner in approaching or crossing
the intersection, but is proceeding in violation of a law or ordinance, such vehicle loses its preferential status and the relative obligations of the drivers of the converging vehicles are governed by the rules of the common law." (Emphasis mine.)
Upon the agreed statement of facts it must be presumed that the defendant was proceeding into and was crossing the intersection in a lawful manner including the observance of the requirements of Section 6307-35 (b), General Code, and paragraphs (a) and (b) of Section 6307-38, General Code. This is the only qualification required by Morris v. Bloomgren, supra, to assure the right of way at and in an intersection to the vehicle approaching from the right. We should not write another exception into the application of the right-of-way statutes at intersections. Section 6307-40, General Code, and "right of way," as defined in Section 6307-2, General Code, apply not only to the entrance of vehicles into, but also to their movement through, intersections.
This cause having been submitted upon an agreed statement of facts, there is presented for determination a question of law only, and, as the defendant had the right of way as he proceeded in a lawful manner through the intersection and the collision occurred in the intersection, the judgment should be affirmed. *Page 278